Title: To George Washington from Major General John Sullivan, 16 April 1779
From: Sullivan, John
To: Washington, George



Dear General
Mill Stone [N.J.] April 16 1779.

As your Excellencey has honoured me with an appointment to Command the Intended Expedition I must beg Leave to Lay my Sentiments before you in writing as words used in Conversation may vanish in Air & the Remembrance of them be Lost while writing will remain Either to Justify my opinion or to prove that it was Erroneous The variety of Reasons which I urged yesterday for passing with the main Body up the Mohawk River & Down by wood Creek to the Cayuga Lake Still have their weight in my mind but as General Schuyler writes that they cannot be Supplied with provisions This Plan Must be given up & that of passing with the Main Body up the Susquehannah adopted. The force which I have Requested for that Quarter is three thousand Effective men after all proper Deductions are made for Guards at the Several Posts for Boat men hospital Guards Tenders &ca That these Should be Collected before we Enter the Indian Country appears to me Essentially Necessary as it is Supposed that the principal opposition we Shall Meet will be between Wyoming & Teago. Should this be the Case as Seemed to be the General opinion in Council Yesterday we can Derive no advantage from the party on the Mohawk River as they are not to Join us untill we have Established a post at Teago Should they attempt to Join us before they must be Defeated in passing Down the Susquehannah & Should our Numbers be Such as will admit of a Defeat before we arrive at Teago as we can have no Communication with the other party & they are to Regulate themselves by a Plan fixed before we March They will Remain Ignorant of our Defeat & of Course proceed at the time appointed & in all probability fall into the hands of the Enemy. If we are to Expect the principal opposition before we arrive at Teago it is Absurd to Reckon for part of our force Troops who are not to attempt Joining us before we have passed the principal Danger. Indeed I have no great Dependance upon the advantage to be Derived from So Small a party in that Quarter. It was yesterday Said that we might Expect fourteen hundred Indians to oppose us in our march yr Excelley will permit me to Say that 1400 Indians perfectly acquainted with the Country Capable of Siezing Every Advantage which the Ground can possably afford perfectly Acquainted with the use of Arms Enured to war from their youth & from their manner of Living Capable of Enduring Every kind of Fatigue are no Desgreeable Enemy when opposed to three thousand Troops Totally unacquainted with the Country & the Indian Manner of fighting—& who though Excellent in the field are far from having that Exactness with fire Arms or that alertness in a wooden Country which Indians have. As So many facts have Contributed to prove this it will be unn[e]cessary for me to Say more upon the Subject—If I was not a party Concerned in this Expedition, & my opinion was asked of the force necessary to Insure Success I Should give it that the force of Each party Should be Equal to the highest Estimate of the Enemys force in that Country that they might be able to form a Junction at all Events & put the matter beyond a possibility of Doubt & after that they would be Enabled to Detach & Conquer the Country in an Eighth part of the time that they would if oblidged for their own Security to keep in a Body. I know that the Estimated force of the Indians is Small but when I Consider that underrating the Number of the Enemy has been a prevailing Error with us Since the Commencement of the war that we have had persons from among them both Inhabitants & Deserters & have had the proceedings Debates & Calculations of parliament before us & Yet have Repeatedly mistaken their Numbers more than one half I cannot Suppose but that we are Still Liable to fall into the Same Error where we can have no Evidence & Every thing told us Respecting them is meer matter of opinions—In addition to this Let me Repeat what I observed yesterday which is the probability of a force being Sent from Canada to prevent our passing into Canada by way of Lake ontario I also beg Leave to observe that when our advancement upon the Susquehannah is known it will probably be Conjectured that our Intention is agains[t] Niagara which will Induce the Enemy Strongly to Reinforce that Post This they may do in a Fortnight as it is but 110 miles from Montreal to Oswegachia & their vessels can take troops from thence to Niagara in three or four Days & when they find that our Intention is against the Indian Settlements these troops will undoubtedly Join them. from these Considerations it must appear that the Demand I have made is far from being unreasonable Even Exclusive of the party Sent on their flanks. I well know that Continental Troops cannot be Spared for this purpose but good Militia Should undoubtedly be Called for. The Expedition is undertaken to Destroy those Indian Nations & to Convince others that we have it in our power to Carry the war into their Country whenever they Commence hostilities Should we fail in the attempt the Indians will Derive Confidence from it & grow more Insolent than before I beg Leave further to Mention That in my opinion the Troops Selected for this Expedition are by no Means Equal to Those they must Expect to Encounter Especially the Pensylvania Troops as they are made up principally of old Country men who are totally unacquainted with that kind of fighting which they must adopt I have Conversed with General St Clair upon this head who is fully of my opinion. the best Troops in my opinion for this Expedition are Genl Poors Brigade which are all Marksmen & Accustomed to the Indian Mode of fighting. I think the Jersey Troops good the York Troops I know nothing of the other Broken Corps I can Say nothing about only that when they come to Act in a Body with others Much cannot be Expected from them.
Thus have I Submitted my Sentiments to Your Excellencey & trust that my Reasoning upon the Subject must prove that Three Thousand good & Effective men at Least will be Necessary to March from Teago Exclusive of those which yr Excellencey may think proper to Direct to operate on the other Flank of the Enemy I have the honor to be with the most Lively Sentiments of Esteem & Respect your Excellenceys most Obedt Servant
Jno. Sullivan
P:S: Since writing the above I have Shewn it to Genl St Clair who Says that his Sentiments Correspond with mine in Every particular.
J.S.

